


110 HCON 441 IH: Recognizing the threat that the spread of

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 441
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. Royce,
			 Mr. Chabot,
			 Mr. Fortuño, and
			 Mr. Pence) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the threat that the spread of
		  radical Islamist terrorism and Iranian adventurism in Africa poses to the
		  United States, our allies, and interests.
	
	
		Whereas nearly 500,000,000 Muslims live in Africa, and
			 Islam reportedly is the fastest growing religion on the continent;
		Whereas according to the World Bank, Africa hosts the
			 world’s largest proportion of people living on less than $1 per day;
		Whereas despite the fact that the overwhelming majority of
			 Muslims in Africa practice moderate and tolerant forms of Islam, poverty,
			 corruption, and political marginalization have facilitated the spread of
			 radicalism in a number in areas in Africa, particularly among growing
			 populations of impoverished and disaffected youth;
		Whereas the spread of radical Islam undermines the
			 historically moderate influence of Islam in Africa, exacerbates existing
			 political and religious tensions within African nations, provides fertile
			 ground for recruitment by international terrorist organizations, and poses a
			 direct threat to the security of the United States and our partners on the
			 African continent;
		Whereas despite the purported intention to target western
			 interests and “infidels”, attacks perpetrated by radical Islamist terrorist
			 groups in Africa have resulted in a devastatingly disproportionate number of
			 deaths and casualties among Africans and fellow Muslims;
		Whereas the terrorist al Qaeda network has publicly
			 expressed its intention to expand in Africa, most notably calling for jihad in
			 Nigeria, Sudan, and Somalia, and Hezbollah has developed a sophisticated and
			 deeply embedded financial infrastructure in a number of African
			 countries;
		Whereas, on August 7, 1998, 229 people, including 12
			 United States citizens, were killed and another 5,000 people were injured
			 during simultaneous car bomb attacks against the United States Embassies in
			 Nairobi, Kenya, and Dar es Salaam, Tanzania;
		Whereas the 1998 East Africa Embassy bombings were the
			 first major terrorist attacks directed against United States interests by Osama
			 bin Laden and his al Qaeda network;
		Whereas, on November 8, 2002, nearly simultaneous
			 terrorist attacks were launched in Mombasa, Kenya, including a car bomb attack
			 that killed at least 13 people at the Israeli-owned Paradise Hotel and an
			 unsuccessful missile attack on a charter aircraft as it departed Moi
			 International Airport en route to Israel;
		Whereas Fazul Abdullah Mohammed, a senior al Qaeda
			 operative from the Comoros Islands who is on the Federal Bureau of
			 Investigation’s Top 22 Most Wanted list in connection with the 1998 East Africa
			 Embassy bombings and the 2002 attacks in Mombasa, and who most recently has
			 been linked to the al-Shabaab radical Islamist terrorist group in Somalia,
			 reportedly evaded capture in Malindi, Kenya, on August 2, 2008;
		Whereas a number of radical Islamist terrorist
			 organizations from Libya, Tunisia, Morocco, and Algeria allegedly have merged
			 with al Qaeda and have claimed responsibility for attacks against western
			 interests in North Africa;
		Whereas in May 2003, and between March and April 2007, the
			 Moroccan city of Casablanca was rocked by a series of suicide bombings,
			 including a bombing outside the United States Consulate on April 14, 2007,
			 allegedly carried out by members of Salafia Jihadia, an offshoot of the
			 Moroccan Islamic Combatant Group which is believed to have links to al Qaeda,
			 or by members of the Libyan Islamic Fighting Group, also believed to have links
			 to al Qaeda;
		Whereas in September 2006, the Algerian radical Islamist
			 terrorist group, the Salafist Group for Preaching and Combat (GSPC), formally
			 merged with al Qaeda, renaming itself al Qaeda in the Islamic Maghreb
			 (AQIM);
		Whereas AQIM has since claimed responsibility for more
			 than a dozen deadly suicide attacks in Algeria, including the December 2006
			 attack on a bus belonging to a United States-Algeria joint venture carrying
			 several expatriate workers, the April 11, 2007, simultaneous bombings of
			 multiple targets, including the office of Algeria’s prime minister, and the
			 December 11, 2007, bombings of the Algerian Constitutional Council and the
			 United Nations headquarters in Algeria;
		Whereas AQIM has found sanctuary in the vast ungoverned
			 spaces of the region, easily crossing the porous borders between Mali,
			 Mauritania, Niger, Algeria, and Chad to recruit extremists for training and
			 terrorist operations in the Trans-Sahara region and beyond;
		Whereas in late December 2002, Ethiopian and Transitional
			 Government of Somalia forces overthrew the Islamic Courts Union (ICU), which
			 had seized control of vast parts of Somalia and, along with its radical
			 Islamist al-Shabaab militia, are believed to have harbored senior al Qaeda
			 operatives, including Fazul Abdallah Mohammed and Saleh Ali Saleh
			 Nabhan;
		Whereas in an Internet video released in January 2007,
			 Ayman al-Zawahiri, a leading al Qaeda figure, urged all mujahedin, specifically
			 those in the Maghreb, to extend support to Somali Muslims in a holy war against
			 occupying Ethiopian forces;
		Whereas al-Shabaab has since been designated as a Foreign
			 Terrorist Organization under section 219 of the Immigration and Nationality Act
			 and as a Specially Designated Global Terrorist under section 1(b) of Executive
			 Order 13224, and is believed to be responsible for numerous suicide bombings,
			 the use of landmines, remote controlled roadside bombs, attacks against African
			 Union peacekeeping forces, and targeted assassinations against Ethiopian and
			 Transitional Government of Somalia security forces, other government officials,
			 journalists, and civil society leaders in Somalia;
		Whereas in Nigeria, more than 10,000 people have been
			 killed as a result of violent ethnic and religious clashes over the past
			 decade, 12 of the country’s 36 states have proclaimed Islamic Sharia law, and
			 recent press reports indicate that Hezbollah has become active in northern
			 Nigeria;
		Whereas Hezbollah has long been active in West Africa,
			 most notably engaging in terrorist financing through the exploitation of blood
			 diamonds which have fueled deadly conflicts in Sierra Leone, Liberia, and Cote
			 d’Ivoire;
		Whereas according to the Department of State’s 2007
			 Country Reports on Terrorism, Hezbollah remains the most technically capable
			 terrorist group in the world;
		Whereas the 2007 Country Reports on Terrorism also assert
			 that Iran remains “the most significant state sponsor of terrorism,” that “a
			 critically important element of Iranian national security strategy is its
			 ability to conduct terrorist operations abroad,” and that “Hezbollah, a
			 designated Foreign Terrorist Organization, is key to Iran’s terrorism
			 strategy”;
		Whereas in mid-September 2008, it was reported that the MV
			 Iran Deyanat, a ship owned and operated by the Islamic Republic of Iran
			 Shipping Lines (IRISL), a state-owned company run by the Iranian military and
			 currently under United States sanctions, had been hijacked by pirates in the
			 Gulf of Aden while attemping to deliver mysterious cargo,
			 thought to include small arms and chemical weapons, to Eritrea for use by
			 Islamist insurgents in Somalia and that within days, pirates who boarded the
			 ship had developed strange health complications, skin burn and loss of
			 hair;
		Whereas it was widely reported nearly two years earlier
			 that Iran had supplied Islamist insurgents in Somalia with sophisticated
			 anti-aircraft and anti-tank weapons, including SA–7 Strella and SA–18 Igla
			 shoulder fired surface-to-air missiles and AT–3 Sagger anti-tank missiles, in
			 direct violation of a United Nations arms embargo;
		Whereas in recent years, Iran has embarked upon a campaign
			 to strengthen military, economic, and diplomatic ties with countries on the
			 African Continent;
		Whereas, on January 29, 2008, Iranian Foreign Minister
			 Manouchehr Mottaki declared that 2008 would mark a “milestone in Iran-Africa
			 ties,” a notion that was reinforced by his attendance three days later at the
			 African Union summit in Addis Ababa, Ethiopia, and a subsequent announcement
			 that Iran would soon convene an Iran-Africa Summit in Tehran;
		Whereas while many African countries sorely need the
			 increased trade opportunities and investments in energy, agriculture, and
			 infrastructure that Iran has offered, Iran’s assistance does not come without a
			 price;
		Whereas Senegal and Iran have signed a number of
			 agreements to expand economic relations, including agreements on the
			 construction of an oil refinery, a chemical plant, and an automotive assembly
			 plant in Senegal and, in return, Senegal has expressed support for Iran’s
			 nuclear program;
		Whereas Iran reportedly is pursuing similar deals for
			 expanded diplomatic relations and strengthened commercial ties with Mali,
			 Malawi, Uganda, Lesotho, Namibia, Mauritania, Sierra Leone, and Cote d’Ivoire,
			 in exchange for support of Iran’s nuclear ambitions;
		Whereas in exchange for strengthened energy and trade
			 ties, as well as in recognition of Iran’s support for the African National
			 Congress during the apartheid era, South Africa frequently has intervened on
			 behalf of Iran at the United Nations Security Council in defense of Iran’s
			 nuclear ambitions;
		Whereas Iran also is seeking to align itself more closely
			 with fellow despots and “outposts of tyranny” on the African Continent;
		Whereas Iran is among the top four arms suppliers to the
			 genocidal regime in Khartoum, and, upon visiting Khartoum in March 2007, Iran’s
			 defense minister reportedly asserted that developing military ties with Africa
			 and the “especially brotherly and friendly country of Sudan, is on top of
			 Iran’s foreign policy agenda”;
		Whereas Zimbabwe’s embattled dictator, Robert Mugabe,
			 reportedly was hailed as a hero while visiting Tehran in 2006, proclaiming
			 “Iran and Zimbabwe think alike,” securing Iran’s pledge to shield Zimbabwe from
			 sanctions before the United Nations Security Council, and inking deals to boost
			 energy cooperation, rehabilitate Zimbabwe’s oil refinery, and expand
			 agricultural ties;
		Whereas after signing four deals to expand bilateral ties
			 with Eritrea in May 2008, Iran’s leader announced that there was “no limit for
			 expansion of mutual cooperation” between Iran and Eritrea and that “fostering
			 friendship and cooperation among countries that are independent as well as
			 peace and justice-loving is vital for ensuring international peace and
			 cooperation,” even as Eritrean forces were launching a military incursion into
			 neighboring Djibouti;
		Whereas up to 2,000 members of the United States Armed
			 Forces currently are stationed at Camp Lemonier in Djibouti as part of the
			 Combined Joint Task Force—Horn of Africa (CJTF–HOA) to promote regional
			 stability and prevent conflict in the region;
		Whereas in August 2006, the Sunday Times (UK) published a
			 report outlining Iran’s efforts to smuggle uranium 238 from the Democratic
			 Republic of the Congo, citing a July 18, 2006, report by the United Nations
			 Group of Experts and interviews with Tanzanian customs officials who discovered
			 the shipment;
		Whereas while the motivations behind Tehran’s adventurism
			 in Africa may vary widely between seeking diplomatic allies among members of
			 the Non-aligned Movement, to countering the dominance of Sunni Muslims in the
			 region, to establishing new or expanding existing bases for Hezbollah and other
			 militant Islamist groups, to increasing access to Africa’s vast natural
			 resources, including uranium, the threat that Iran poses on the continent must
			 not be overlooked;
		Whereas the African continent faces unique development and
			 security challenges which demand significant attention and unique policy
			 approaches;
		Whereas the United States provides nearly $9,000,000,000
			 in assistance to Africa each year, with programs ranging from providing
			 humanitarian relief to strengthening health and education systems, breaking
			 down trade barriers and promoting economic development, combating corruption
			 and other illicit activities, and promoting critical democratic, judicial, and
			 human rights reforms;
		Whereas United States military security assistance
			 programs in Africa represent about 3 percent of the United States total aid and
			 development package for Africa;
		Whereas a number of African countries have engaged with
			 the United States in efforts to combat terrorism, deny terrorist sanctuary, and
			 disrupt terrorist financing, through programs such as the Tran-Sahara
			 Counterterrorism Partnership (TSCTP), and the East Africa Counterterrorism
			 Initiative (EACTI);
		Whereas a number of African countries also have embarked
			 upon efforts to counter the influence of radical Islamist ideology by promoting
			 religious tolerance and intercommunal dialogue;
		Whereas according to the African Union, “International
			 terrorism over the past decade has come to constitute the most serious threat
			 to global peace, security and development … This unfortunate development and
			 all its evil manifestations around the world and particularly in Africa,
			 undermine the most cherished values and fundamental principles of the 21st
			 century,” and “The African Union strongly condemns all acts and forms of
			 terrorism in Africa and wherever they may occur”;
		Whereas in February 2007, the President announced his
			 decision to create a unified command for Africa, the United States Africa
			 Command (AFRICOM), in an effort to “[build] partnership capacities, [conduct]
			 theater security cooperation, [build] important counter-terrorism skills and,
			 as appropriate, [support] U.S. Government agencies in implementing other
			 programs that promote regional stability”; and
		Whereas while AFRICOM is expected to support, not shape,
			 United States foreign policy in Africa, communicating the purposes of AFRICOM
			 to African governments and citizens remains an important challenge: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes the threat that the spread of
			 radical Islamist terrorism and Iranian adventurism in Africa poses to the
			 United States, our allies, and interests;
			(2)acknowledges the
			 commitment and cooperation of some governments and regional organizations in
			 Africa to deny the use of their territory to radical Islamist terrorist
			 organizations and calls on all governments to intensify their efforts toward
			 that end;
			(3)expresses concern
			 over the emerging national security implications of the Iranian regime’s
			 efforts to expand its influence in Africa;
			(4)calls on the
			 United States Government to work with governments in Africa to pursue an
			 antiterrorism campaign based on mutual cooperation and constant
			 vigilance;
			(5)urges the United
			 States Government to work bilaterally and multilaterally with countries in
			 Africa to help them create antiterrorism legislation that would give
			 governmental authorities new tools to take action against terrorist
			 networks;
			(6)recommends that
			 the President of the United States create more mechanisms for joint
			 counterterrorism operations and intraregional information sharing among
			 supportive countries in Africa, especially in light of Iran’s increased
			 involvement in the region; and
			(7)urges the new,
			 unified Combatant Command for Africa (AFRICOM) to play a constructive role in
			 coordinating United States security objectives in the region in close
			 cooperation with our African partners.
			
